Citation Nr: 0335134	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 25, 1999 
for the grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to May 1970, 
and from June 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of March 25, 1999 for the grant of 
this benefit.  The veteran filed a timely appeal to the 
effective date assigned by the RO.

In a December 2002 decision, the Board affirmed the RO's 
denial of the veteran's claim for an effective date earlier 
than March 25, 1999 for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The veteran subsequently 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in an order dated 
in April 2003, the Court vacated the Board decision and 
remanded the case to the Board.  The case has been returned 
to the Board for appellate review.


REMAND

As indicated above, the Board's earlier decision in this 
case, dated in December 2000, was vacated and remanded by the 
Court in an order dated in April 2003, following the filing 
of a joint motion for remand and to stay further proceedings 
by the appellant and the Secretary of VA the previous month.  
This motion was filed, and subsequently granted, in order to 
ensure compliance with a recent decision from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case was determined to be required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)].

Pursuant to the Court's April 2003 order, the Board will 
remand this claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions 
enacted by the VCAA.  In particular, on remand the RO must 
fully address whether VA's new duty to notify has been 
satisfied, pursuant to the instructions contained in the 
Court's order.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that there is a statutory and regulatory 
requirement that VA specifically notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
the Federal Circuit invalidated the 30-day response contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  This decision will likely have bearing on the 
notice provided to the appellant concerning the VCAA.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in the VCAA and to ensure the veteran 
has had full due process of law.  

The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for an effective date earlier than 
March 25, 1999 for the grant of a total 
rating for compensation based on 
individual unemployability due to 
service-connected disabilities.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The RO should notify 
the veteran of what evidence, if any, he 
is to submit and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Paralyzed Veterans of America, et. al. 
v. Secretary of Veterans Affairs, supra 
and any other applicable legal precedent.  

After review of the case based on any additional evidence, if 
the benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.  


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



